 


110 HR 1864 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide for the automated processing of veterans disability compensation claims.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1864 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Lamborn (for himself and Mr. Buyer) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide for the automated processing of veterans disability compensation claims. 
 
 
1.Automated processing of disability compensation claims by Department of Veterans Affairs 
(a)Automated claims processingChapter 77 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
IIIAutomated Claims Processing 
7741.Automated processing of disability compensation claims 
(a)RequirementThe Secretary shall develop of a rules-based expert system to automate the adjudication of claims of veterans disability compensation. Such system shall be designed to provide a disability rating recommendation based on the applicable rate of disability compensation under chapter 11 of this title. 
(b)Contract authorityTo carry out the requirement of subsection (a), the Secretary may enter into a contract with a private entity with significant experience in developing rules-based expert systems. 
(c)ImplementationNot later than four years after the date of the enactment of this section, the Secretary shall implement the rules-based expert system developed under subsection (a) at not less than two regional offices of the Department. 
(d)Authorization of appropriationsThere are authorized to carry out this section $5,000,000 for each of fiscal years 2008 through 2011.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 
 
SUBCHAPTER III—AUTOMATED CLAIMS PROCESSING 
2241. Automated processing of disability compensation claims.. 
 
